Exhibit 10.2

 

Canada Final

 

FOREST OIL CORPORATION

2007 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

 

[                                  , 20    ]

 

To:

 

Forest Oil Corporation, a New York corporation (the “Company”), is pleased to
grant you an award (the “Award”) to receive an aggregate of                     
performance units (each, a “Performance Unit”) in respect of the period
                   through                      (the “Performance Period”). The
Award is subject to your acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Performance Unit Award
Agreement (this “Agreement”) and the Forest Oil Corporation 2007 Stock Incentive
Plan (as it may be amended from time to time, the “Plan”). A copy of the Plan is
available upon request. To the extent that any provision of this Agreement
conflicts with the expressly applicable terms of the Plan, you acknowledge and
agree that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Agreement shall be deemed amended so as to carry
out the purpose and intent of the Plan. Terms that have their initial letters
capitalized, but that are not otherwise defined in this Agreement, shall have
the meanings given to them in the Plan in effect as of the date of this
Agreement. The Performance Units contemplated herein are granted as Performance
Awards under the Plan and are subject to the award limitations applicable to
awards denominated in shares of the Company’s common stock (the “Common Stock”)
that are set forth in Paragraph V(a) of the Plan.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Units. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

 

1.             Overview of Performance Units.

 

(a)           Performance Units Generally.   Each Performance Unit represents a
contractual right to receive one share of Common Stock, subject to the terms and
conditions of this Agreement; provided that, based on the relative achievement
against the performance objective outlined in Section 2 below (the “Performance
Objective”), the number of shares of Common Stock that may be deliverable
hereunder in respect of the Performance Units may range from 0% to 200% of the
number of Performance Units stated in the preamble to this Agreement (such
stated number of Performance Units hereafter called the “Initial Performance
Units”). Your right to receive Common Stock in respect of Performance Units is
generally contingent, in whole or in part, upon (i) the achievement of the
Performance Objective and (ii) except as provided in Section 4 or Section 5,
your continued employment with the Company or an Affiliate through the date of
the Committee’s certification as set forth in Section 2.

 

--------------------------------------------------------------------------------


 

(b)           Dividend Equivalents.   With respect to each outstanding
Performance Unit, the Company shall credit a book entry account with an amount
equal to the amount of any cash dividend paid during the Performance Period on
one share of Common Stock. The amount credited to such book entry account shall
be payable to you at the same time or times, and subject to the same terms and
conditions as are applicable to, your Performance Units; provided that, if more
than the Initial Performance Units shall become payable in accordance with this
Agreement, then the maximum amount payable in respect of such dividend
equivalents shall be the amount credited to your book entry account. Dividends
and distributions payable on Common Stock other than in cash will be addressed
in accordance with Section 9 hereof.

 

2.             Total Shareholder Return Objective.    The Performance Objective
with respect to the Initial Performance Units is based on Total Shareholder
Return. “Total Shareholder Return” shall mean, as to the Company and each of the
Peer Companies (as defined below), the annualized rate of return shareholders
receive through stock price changes and the assumed reinvestment of dividends
paid over the Performance Period. Dividends per share paid other than in the
form of cash shall have a value equal to the amount of such dividends reported
by the issuer to its shareholders for purposes of Federal income taxation. For
purposes of determining the Total Shareholder Return for the Company and each of
the Peer Companies, the change in the price of the Company’s Common Stock and of
the common stock of each Peer Company, as the case may be, shall be based upon
the average of the closing stock prices of the Company and such Peer Company
over the 20 trading days immediately preceding each of the start (the “Initial
Value”) and the end of the Performance Period. The Initial Value of the Common
Stock to be used to determine Total Shareholder Return over the Performance
Period is $                 per share. Achievement with respect to this
Performance Objective shall be determined by the Committee based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies, and shall be determined in accordance with the applicable table as
set forth in Appendix A hereto (subject to adjustment as provided in Appendix A
hereto). The applicable table shall be determined based on the number of Peer
Companies for the Performance Period. A company shall be a “Peer Company” if it
(i) is one of the companies listed on Appendix A hereto and (ii) has a class of
common equity securities listed to trade under Section 12(b) of the Exchange Act
during each day of the Performance Period. As soon as administratively
practicable following the end of the Performance Period (but in no event later
than the 15th day of the third calendar month following the calendar month in
which the Performance Period ends), the Committee shall certify whether and to
the extent that the Performance Objective has been achieved and will determine,
in the manner described above, the number of Performance Units, if any,
determined to be earned pursuant to the applicable table under Appendix A (as
adjusted in the manner provided therein).  The number of Performance Units, if
any, determined by the Committee pursuant to the preceding provisions of this
Section 2 shall be referred to as the “Earned Performance Units.”

 

3.             Conversion of Performance Units; Delivery of Common Stock with
respect to Performance Units.   Unless an earlier date applies pursuant to
Sections 4(a), 4(b) or 5(b), payment in respect of Earned Performance Units
shall be made not later than the 15th day of the third calendar month following
the calendar month in which the Performance Period ends. All payments in respect
of Earned Performance Units shall be made in freely transferable shares of

 

2

--------------------------------------------------------------------------------


 

Common Stock. Neither this Section 3 nor any action taken pursuant to or in
accordance with this Section 3 shall be construed to create a trust of any kind.
Any shares of Common Stock issued to you pursuant to this Agreement in
settlement of Earned Performance Units shall be in book entry form registered in
your name. Any fractional Earned Performance Units shall be rounded up to the
nearest whole share of Common Stock.  Performance Units which do not become
Earned Performance Units or which do not become payable to you pursuant to this
Section 3 or Sections 4 or 5 or otherwise pursuant to this Agreement, as
applicable, shall be forfeited by you and you shall have no further right, title
or interest in such Performance Units.  In such event, you hereby waive any and
all claims and/or rights to compensation or damages in consequence of your
termination of employment (whether lawfully or unlawfully) or otherwise for any
reason insofar as those rights arise or may arise from you ceasing to have
rights to receive any cash or shares of Common Stock pursuant to the Plan or
this Agreement.

 

4.             Termination of Employment.

 

(a)           Death or Disability. In the event that your employment with the
Company or an Affiliate terminates during the Performance Period due to your
death or Disability (as defined below), then the date of such termination of
your employment shall be deemed the end of the Performance Period and you will
be issued a number of shares of Common Stock equal to the product of:

 

(i)            the number of Initial Performance Units (subject to adjustment as
set forth in Section 9); and

 

(ii)           a fraction (A) the numerator of which is the number of full
months during the Performance Period during which you were employed by the
Company or an Affiliate (counting the month in which your termination of
employment occurs as a full month) and (B) the denominator of which is
thirty-six (36).

 

Distribution of shares of Common Stock determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following your death or Disability.

 

(b)           Involuntary Termination.  In the event that your employment with
the Company terminates during the Performance Period due to your Involuntary
Termination (as defined below), then you will be issued a number of shares of
Common Stock equal to the number of Performance Units that would have become
Earned Performance Units in accordance with the provisions of Section 2 assuming
that:

 

(i)            the Performance Period ended on the date of your Involuntary
Termination; and

 

(ii)           the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the date of your Involuntary Termination.

 

3

--------------------------------------------------------------------------------


 

Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(b) shall be made not later
than the 15th day of the third calendar month following the Involuntary
Termination of your employment.

 

(c)           Other Termination of Employment. Unless otherwise determined by
the Committee at or after grant, in the event that your employment with the
Company terminates prior to the end of the Performance Period for any reason
other than those listed in Sections 4(a) or 4(b), all of your Performance Units
shall terminate and automatically be canceled upon such termination of
employment.

 

(d)           Definitions of Disability and Involuntary Termination.  As used in
this Agreement, the term “Disability” (i) shall have the meaning given such term
in the Severance Agreement between you and the Company in effect as of the grant
date specified above (the “Severance Agreement”), or (ii) if there is no
Severance Agreement, shall mean that as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties for six consecutive months, and you shall not have
returned to full-time performance of your duties within 30 days after written
notice of termination is given to you by the Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period).  As used in this Agreement, the term “Involuntary
Termination” means any termination of your employment with the Company or an
Affiliate, as applicable, which does not result from your resignation; provided,
however, that the term “Involuntary Termination” shall not include a termination
as a result of death, Disability, or a termination of your employment by the
Company (or any Affiliate) by reason of your unsatisfactory performance of your
duties, to be determined by the Company in its sole discretion, or by reason of
your final conviction of a misdemeanor involving moral turpitude or a felony.

 

(e)           Termination of Employment.    For all purposes of this Agreement,
you will be considered to have terminated from employment with the Company or an
Affiliate on the actual date that you give or receive notice of your
termination.  Further, it is expressly provided that you shall be considered to
have terminated employment at the time of the termination of the “Affiliate”
status under the Plan of the entity or other organization that employs you.

 

5.             Change in Control.

 

(a)           Continuous Employment.    Notwithstanding the provisions of
Section 1 through Section 4 hereof or the terms of the Severance Agreement, if
you have been continuously employed from the grant date specified above until
the date that a Change of Control (as defined below) occurs (the “Change of
Control Date”), then upon the occurrence of a Change of Control you will be
issued a number of shares of Common Stock equal to the number of Performance
Units that would have become Earned Performance Units in accordance with the
provisions of Section 2 assuming that:

 

(i)            the Performance Period ended on the Change of Control Date; and

 

4

--------------------------------------------------------------------------------


 

(ii)           the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the Change of Control Date.

 

(b)           Time and Form of Payment.    Any shares of Common Stock issuable
pursuant to this Section 5 shall be issued immediately following (and not later
than five business days after) the Change of Control Date and shall be fully
earned and freely transferable as of the Change of Control Date. Notwithstanding
anything else contained in this Section 5 to the contrary (other than
Section 5(d)), if the Change of Control involves a merger, reclassification,
reorganization or other similar transaction pursuant to which the Common Stock
is exchanged for stock of the surviving corporation in such merger, the
successor to the corporation or the direct or indirect parent of such a
corporation (collectively, the “Successor Corporation”), then you shall receive,
instead of each share of Common Stock otherwise deliverable hereunder, the same
consideration (whether stock, cash or other property) payable or distributable
in such transaction in respect of a share of Common Stock. Any property
distributed pursuant to this Section 5(b), whether in shares of the Successor
Corporation or otherwise, shall in all cases be freely transferable without any
restriction (other than any such restriction that may be imposed by applicable
law), and any securities issued hereunder shall be registered to trade under the
Exchange Act, and shall have been registered under the Securities Act of 1933,
as amended (the “Securities Act”).

 

(c)           Definition of Change of Control.    As used in this Agreement, the
term “Change of Control” (i) shall have the meaning given such term in the
Severance Agreement, or (ii) if there is no Severance Agreement, shall mean the
occurrence of any one or more of the following events:

 

(i)            The Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);

 

(ii)           The Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

 

(iii)          The Company is to be dissolved and liquidated;

 

(iv)          Any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company’s voting stock (based upon voting power); or

 

(v)           As a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the term “Change of Control” shall not include
any reorganization, merger or consolidation involving solely the Company and one
or more previously wholly-owned subsidiaries of the Company.

 

(d)           Alternative Form of Payment.    Notwithstanding anything else
contained in this Section 5 to the contrary, the Committee may elect, at its
sole discretion by resolution adopted prior to the Change of Control Date, to
have the Company satisfy your rights in respect of the Performance Units (as
determined pursuant to the foregoing provisions of this Section 5), in whole or
in part, by having the Company make a cash payment to you within five business
days of the Change of Control Date in respect of all such Performance Units or
such portion of such Performance Units as the Committee shall determine. Any
cash payment for any Performance Unit shall be equal to the Fair Market Value of
the number of shares of Common Stock into which it would convert, determined on
the Change of Control Date.

 

6.             Forfeiture under Certain Circumstances.  Notwithstanding any
provision herein to the contrary, the Committee may terminate your Award if it
determines that you have engaged in material misconduct. Material misconduct
includes conduct adversely affecting the Company’s reputation, financial
condition, results of operations or prospects, or which constitutes fraud or
theft of Company assets.  If such material misconduct results, directly or
indirectly, in any restatement of the Company’s financial information after an
amount has been paid to you with respect to the Award, then the Committee also
may require you to reimburse the Company for all or a portion of such payment
amount. In addition, if there is a material restatement of the Company’s
financial statements that affects the financial information used in the
determination of the amount paid to you under the Award, then the Committee may
take such action, in its sole discretion, as it deems necessary to adjust such
amount.

 

7.             Nontransferability of Awards.    The Performance Units granted
hereunder may not be sold, transferred, pledged, assigned, encumbered or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Following your death, any shares distributable (or
cash payable) in respect of Performance Units will be delivered or paid, at the
time specified in Section 3, Section 4 or, if applicable, Section 5, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.

 

8.             Beneficiary Designation.   You may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom shall be delivered or paid under this Agreement following your death any
shares that are distributable or cash payable hereunder in respect of your
Performance Units at the time specified in Section 3, Section 4 or, if
applicable, Section 5. Each designation will revoke all prior designations,
shall be in a form prescribed by the Committee, and will be effective only when
filed in writing with the Committee during your lifetime. In the absence of any
such effective designation, shares issuable and cash payable in connection with
your death shall be paid to your surviving spouse, if any, or otherwise to your
estate.

 

9.             Adjustments in Respect of Performance Units.   In the event of
any common stock dividend or common stock split, recapitalization (including,
but not limited to, the payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets

 

6

--------------------------------------------------------------------------------


 

to stockholders (other than cash dividends), exchange of shares, or other
similar corporate change with regard to the Company or any Peer Company,
appropriate adjustments shall be made by the Committee to the Initial Value of
the corresponding common stock, and, if any such event occurs with respect to
the Company, in the aggregate number of Performance Units subject to this
Agreement. The Committee’s determination with respect to any such adjustment
shall be conclusive.

 

10.           Effect of Settlement.   Upon conversion into shares of Common
Stock (or Successor Corporation common stock) pursuant to Section 3, Section 4
or Section 5, a cash settlement of your rights, at the election of the Committee
at its sole discretion pursuant to Section 5(d), or a combination of the
issuance of Common Stock and the payment of cash in accordance with any
applicable provisions of this Agreement, all of your Performance Units subject
to the Award shall be cancelled and terminated. If and to the extent that you
are still employed at the end of the Performance Period, and none of your
Performance Units shall have become earned in accordance with the terms of this
Agreement, all such Performance Units subject to the Award shall be cancelled
and terminated.

 

11.           Furnish Information.   You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

12.           Remedies.    The parties to this Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the enforcement of the terms and provisions of this Agreement whether by an
action to enforce specific performance or for damages for its breach or
otherwise.

 

13.           Information Confidential.   As partial consideration for the
granting of the Award hereunder, you hereby agree with the Company that you will
keep confidential all information and knowledge, except that which has been
disclosed in any public filings required by law, that you have relating to the
terms and conditions of this Agreement; provided, however, that such information
may be disclosed as required by law and may be given in confidence to your
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

 

14.           Payment of Taxes.   The Company may from time to time require you
to pay to the Company (or an Affiliate if you are an employee of an Affiliate)
the amount that the Company deems necessary to satisfy the Company’s or its
Affiliate’s current or future obligation to withhold federal, provincial, state
or local income or other taxes that you incur as a result of the Award. With
respect to any required tax withholding, unless another arrangement is permitted
by the Company in its discretion, the Company shall withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value at the time as of which such determination is made. In
the event the Company subsequently determines that the aggregate Fair Market
Value of any shares of Common Stock withheld as payment of any tax withholding
obligation is insufficient to discharge that tax withholding

 

7

--------------------------------------------------------------------------------


 

obligation, then you shall pay to the Company, immediately upon the Company’s
request, the amount of that deficiency.

 

15.           Right of the Company and Affiliates to Terminate Your
Employment.    Nothing contained in this Agreement shall confer upon you the
right to continue in the employ of the Company or any Affiliate, or interfere in
any way with the rights of the Company or any Affiliate to terminate your
employment at any time.

 

16.           No Liability for Good Faith Determinations.    Neither the Company
nor the members of the Board and the Committee shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Performance Units granted hereunder.

 

17.           No Guarantee of Interests.    The Board, the Committee and the
Company do not guarantee the Common Stock of the Company from loss or
depreciation.

 

18.           Company Records.     Records of the Company or its Affiliates
regarding your period of employment, termination of employment and the reason
therefore, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.  You hereby consent to the exchange of information and documents
between you and the Company (including the Committee or the Board) and any third
party service provider retained by the Company to assist with the administration
of the Plan including any Performance Units granted to you under this Agreement
(the “Service Provider”), which information may include personal information as
defined under applicable privacy laws. You further agree to provide the Company
and where necessary, the Service Provider, with all information (including
personal information) as may be reasonably required to administer your Award,
this Agreement and the Plan and you agree to the collection, use and disclosure
of all such information by and between yourself, the Company, your employer (if
you are employed by an Affiliate) and/or any Service Provider, as applicable.
You also understand that the Company, the Committee, the Board, your employer
(if you are employed by an Affiliate) may, from time to time, disclose personal
information about you in accordance with applicable law.

 

19.           Severability.    If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

20.           Notices.   Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail. Any
such notice required or permitted to be delivered hereunder shall be deemed to
be delivered on the date on which it is personally delivered, or, whether
actually received or not, on the third business day following the date of
mailing, addressed to the person who is to receive it at the address which such
person has theretofore specified by written notice delivered in accordance
herewith. The Company or you may change, at any time and from time to time, by
written notice to the other, the address which it or you had previously
specified for receiving notices.

 

8

--------------------------------------------------------------------------------


 

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:              Forest Oil Corporation

Attn: Corporate Secretary

707 17th Street, Suite 3600

Denver, Colorado 80202

 

Holder:                   At your current address as shown in the Company’s
records.

 

21.           Waiver of Notice.   Any person entitled to notice hereunder may
waive such notice in writing.

 

22.           Successor.    This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

23.           Headings.   The titles and headings of Sections and paragraphs are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

24.           Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of New York except to the extent New York law is preempted by federal
law. The obligation of the Company to sell and deliver Common Stock hereunder is
subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Common Stock.

 

25.           Execution of Receipts and Releases.    Any payment of cash or any
issuance or transfer of shares of Common Stock or other property to you, or to
your legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

 

26.           Amendment.     This Agreement may be amended at any time
unilaterally by the Company provided that such amendment is consistent with all
applicable laws and does not reduce any rights or benefits you have accrued
pursuant to this Agreement. This Agreement may also be amended at any time
unilaterally by the Company to the extent the Company believes in good faith
that such amendment is necessary or advisable to bring this Agreement into
compliance with any applicable laws, including Section 409A of the Code.

 

27.           The Plan.     This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan.

 

28.           Agreement Respecting Securities Act.   You represent and agree
that you will not sell the Common Stock that may be issued to you pursuant to
your Performance Units except

 

9

--------------------------------------------------------------------------------


 

pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration under the Securities Act (including
Rule 144).

 

29.           No Shareholder Rights.   The Performance Units granted pursuant to
this Agreement do not and shall not entitle you to any rights as a shareholder
of Common Stock until such time as you receive shares of Common Stock pursuant
to this Agreement. Your rights with respect to the Performance Units shall
remain forfeitable at all times prior to the date on which rights become earned
in accordance with this Agreement.

 

If you accept this Performance Unit Award Agreement and agree to its terms and
conditions, please so confirm by signing and returning the duplicate of this
Agreement enclosed for that purpose.

 

 

Very Truly Yours,

 

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

10

--------------------------------------------------------------------------------


 

Appendix A

 

Determination of Performance Units Earned

 

Peer Companies:                                   Newfield Exploration Company

Pioneer Natural Resources

St. Mary Land & Exploration Company

SandRidge Energy

Exco Resources, Inc.

Petrohawk Energy Corporation

Cimarex Energy Company

Range Resources Corporation

Cabot Oil & Gas Corporation

Comstock Resources, Inc.

Plains Exploration & Production Company

Quicksilver Resources, Inc.

 

If during the Performance Period the number of companies qualifying as Peer
Companies for the Performance Period becomes less than seven, the Committee
shall, in good faith, determine the percentage of the Performance Units earned
in a manner consistent with the requirements to qualify the Performance Units as
performance-based compensation exempt from the limitations imposed by
Section 162(m) of the Code.

 

Percentage of Initial Performance Units Earned:

 

The
Company’s
Rank Among

 

No. of Peer Companies

 

Peers

 

12

 

11

 

10

 

9

 

8

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

200

%

200

%

200

%

200

%

200

%

200

%

2

 

200

%

200

%

200

%

200

%

175

%

167

%

3

 

200

%

200

%

175

%

175

%

150

%

133

%

4

 

175

%

175

%

150

%

150

%

125

%

100

%

5

 

150

%

150

%

125

%

125

%

100

%

75

%

6

 

125

%

125

%

100

%

100

%

75

%

50

%

7

 

100

%

100

%

75

%

75

%

50

%

25

%

8

 

75

%

75

%

50

%

50

%

25

%

0

%

9

 

50

%

50

%

25

%

0

%

0

%

 

 

10

 

25

%

0

%

0

%

0

%

 

 

 

 

11

 

0

%

0

%

0

%

 

 

 

 

 

 

12

 

0

%

0

%

 

 

 

 

 

 

 

 

13

 

0

%

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

Adjustment Rules:

 

Notwithstanding the table above, the following additional rules shall apply in
determining the Percentage of Initial Performance Units Earned under the
applicable table:

 

1.             If the Total Shareholder Return of one or more Peer Companies
included in the applicable table above is within one percentage point of the
Company’s Total Shareholder Return, then such table shall be applied by
averaging the percentages that would apply under such table based on the
Company’s actual rank against the Peer Companies and as if the Company’s ranking
was switched with each such Peer Company that is within such one percentage
point range;

 

2.             If the Company’s Total Shareholder Return is negative, then the
percentage shall be the lesser of (a) 100% or (b) the percentage determined
under the table above (determined after adjustment pursuant to clauses 1 and 2
of this paragraph, as applicable).

 

12

--------------------------------------------------------------------------------